Citation Nr: 1145772	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-02 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for lumbosacral strain with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which continued the 40 percent evaluation for the Veteran's service-connected lumbosacral strain with degenerative disc disease.  The Veteran contends that a higher disability rating is warranted.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2  The Veteran's service-connected lumbosacral strain with degenerative disc disease has been manifested by complaints of pain, limitation of motion and a mild neurological defect.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for lumbosacral strain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2011).  

2.  The criteria for a separate 10 percent evaluation for left-sided sciatica have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, the RO sent a letter to the Veteran in October 2006 with the VCAA notice requirements for his increased rating claim.  In the letter, the Veteran was informed that the evidence necessary to substantiate the claim for an increased evaluation would be evidence showing that his disability was worse than the current evaluation contemplates.  The letter also informed the Veteran that he must provide medical or lay evidence demonstrating a worsening of his disability and the impact on his employment and daily life, which can also be substantiated by sending statements from other individuals who are able to describe in what manner the disability has become worse.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claim is being denied, any such effective date question is moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, VA outpatient treatment records from January 2003 to November 2009, and private medical records dated March 1997 to December 2006.  The Veteran was also provided VA examinations in connection with his increased rating claim, which are found to be adequate for rating purposes.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale. The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.

II.  Decision

The Veteran contends that his service-connected lumbar spine disability warrants a higher rating.  In a January 2008 personal statement, the Veteran stated that his low back disability has affected his job, family, and daily living.  He explained that the pain is so severe, he spends most days moving from "sitting to standing, to walking," just to find some relief.  He further added that his back pain has caused intimacy problems with his wife and has prevented him from interacting physically with his grandson.  The Veteran asserts that an increased rating his warranted for his service-connected back disability.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2011); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is noted that in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The Veteran's service-connected lumbar spine disability is currently evaluated as 40 percent disabling under Diagnostic Codes 5237-5243.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  The Board notes that effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 40 to 100 percent evaluation for unfavorable ankylosis of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The pertinent criteria are as follows:

Unfavorable ankylosis of the entire spine - 100 percent disabling.

Unfavorable ankylosis of the entire thoracolumbar spine - 50 percent disabling.

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine - 40 percent disabling.

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine - 30 percent disabling.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis - 20 percent disabling.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (September 2003).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

During the pendency of this appeal, the Veteran was afforded two VA examinations.  At the first VA examination in November 2006, range of motion testing of the thoracolumbar spine revealed the following: active flexion to 30 degrees with pain beginning at 30 degrees, passive flexion to 30 degrees with pain beginning at 30 degrees, active extension to 5 degrees with pain beginning at 5 degrees, passive extension to 5 degrees, with pain beginning at 5 degrees, right and left active lateral flexion to 15 degrees with pain beginning at 15 degrees, and right and left passive lateral flexion with pain beginning at 15 degrees.  The VA examiner diagnosed the Veteran with lumbosacral degenerative disc disease.  

At the second VA examination in August 2009, range of motion testing of the thoracolumbar spine revealed flexion to 30 degrees with pain, extension to 10 degrees with pain, bilateral lateral flexion to 20 degrees with pain, and bilateral rotation to 25 degrees with pain.  X-ray testing revealed degenerative disc disease of the lower lumbar spine, and the VA examiner assessed him with multilevel degenerative lumbar spine.  

Private treatment records and VA outpatient treatment records associated with the claims file reflect continuing complaints of back pain and treatment for such disability with the use of a transcutaneous electrical nerve stimulation (TENS) unit; however, the treatment records are void of any additional range of motion testing conducted for the back other than the two VA examinations described in detailed above.

As previously mentioned, in order for the Veteran to achieve the next-higher evaluation for his service-connected lumbar spine disability, he must demonstrate unfavorable anklyosis of the entire thoracolumbar spine.  

Applying the facts in this case to the criteria set forth above, the Board concludes that the criteria for a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability have not been met.  The evidence of record, including the range of motion findings from both the November 2006 and August 2009 VA examinations, does not show that a higher evaluation is warranted for the Veteran's service-connected lumbar spine disability.  In fact, the Veteran demonstrated movement of the spine at forward flexion, backward extension, lateral flexion, and rotation during both VA examinations, and as such, there is no evidence of the Veteran having ankylosis of the thoracolumbar spine.  Therefore, a rating in excess of 40 percent for the Veteran's service-connected lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine are not warranted.  
A higher rating is also not warranted under Diagnostic Code 5243 for intervertebral disc syndrome.  At the August 2009 examination, the Veteran stated that he has severe flare-ups, five to six a month, lasting for several days to weeks.  He stated that during this time, he has to rest and take his prescribed medication.  However, there is no indication that bed rest has been prescribed by a physician, and more importantly, no physician has diagnosed the Veteran with intervertebral disc syndrome.  As such an evaluation in excess of 40 percent for the Veteran's service-connected lumbar spine disability is not warranted based on the frequency of physician prescribed incapacitating episodes as contemplated by Diagnostic Code 5243.  

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  At the November 2006 VA examination, the Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and severe continuous pain.  Similarly, at the August 2009 VA examination, the Veteran complained of achy, constant low back pain with associated weakness, instability, stiffness, fatigue, and lack of endurance.  He rated the pain at 8 out of 10 in terms of severity.  Upon physical examination of the Veteran, the November 2006 VA examiner noted that there was no additional loss of motion on repetitive use of his back during range of motion findings, and the August 2009 VA examiner concluded that there was no evidence of weakness, fatigability, incoordination, or instability associated with his service-connected back disability.  

The Board acknowledges the Veteran's complaints of daily pain as well as the demonstrated pain on range of motion testing at both VA examinations, but when viewed in conjunction with the medical evidence, his complaints do not tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  This is supported by the August 2009 VA examiner's conclusion that there is no objective evidence of weakness, incoordination, lack of endurance, or fatigue.  There is no indication that pain, due to the Veteran's service-connected lumbar spine disability has caused functional loss greater than that contemplated by the 40 percent evaluation assigned.  The degree of limitation of motion is contemplated in the current rating.  The General Rating Formula for Diseases and Injuries of the Spine is applicable with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71(a).  Therefore, the Board finds that the holding in DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 does not provide a basis for a higher rating.  

The Board has also considered whether a separate disability rating would be appropriate for neurological findings appropriate to the site of the diseased disc under the diagnostic codes pertaining to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. 125 (1994).  Under the criteria of Diagnostic Code 8520 for the sciatic nerve, a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe, with marked muscular atrophy incomplete paralysis.  An 80 percent rating is assigned for "complete" paralysis, manifested by the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

In a January 2006 private medical record, a private physician diagnosed the Veteran with left-sided sciatica.  Upon physical examination testing, the private physician indicated that sensory, motor, and reflexes were intact and symmetrical, except the left-sided reflexes were difficult to elicit knee jerk.  In a February 2006 VA outpatient treatment report, the Veteran was noted as being able to walk on his heels and toes, but straight leg raise testing revealed positive results at 30 degrees.  At another VA outpatient treatment visit in February 2006, the Veteran complained of numbness down the back, leg, and to the ankle.  Neurological testing revealed deep tendon reflexes of the patellar and ankle to be absent, and the VA physician indicated that the "Babinski-toes-downgoing."  The Veteran was reported as being seen and treated for his sciatica in an August 2006 VA outpatient treatment note, and Lasegue's sign was positive on both sides at the November 2006 VA examination.  More recently, at the August 2009 VA examination, the Veteran complained of pain radiating to both his posterior and lateral legs, and straight leg raise testing was positive at 10 degrees.  

Based upon the evidence described above, which reflects continuing complaints of pain radiating down to the lower extremities, physical examination testing indicative of a neurological defect, and a diagnosis of left-sided sciatica, the Board finds that the Veteran warrants a separate 10 percent evaluation, and no higher, for left-sided sciatica under Diagnostic Code 8520.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has also considered whether the Veteran is entitled to a "staged" rating for his service-connected lumbar spine disability, as the Court indicated can be done in this type of case.  See Hart v. Mansfield, supra.  However, upon reviewing the longitudinal record in this case, we find that at no time during the rating period on appeal has the service-connected lumbar spine disability been more disabling than as currently rated under the present decision.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected lumbar spine disability.  

The Veteran is competent to report his symptoms.  The Board also does not doubt the sincerity in the Veteran's belief that his disability is worse than the 40 percent evaluation; however, the objective medical evidence does not support the contention for a higher evaluation.  The Board finds that the preponderance of the evidence is against the claim for a rating in excess of 40 percent for the Veteran's service-connected lumbosacral strain with degenerative disc disease.  However, for the reasons stated above, a separate 10 percent evaluation for left-sided sciatica is warranted.  See Gilbert, 1 Vet. App. at 55.  
ORDER

Entitlement to an evaluation in excess of 40 percent for lumbosacral strain with degenerative disc disease is denied.  

Entitlement to a separate 10 percent evaluation for left-sided sciatica is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


